RECEIVE)

United States District Court JUL 12 2021
for the
Federal District of Alaska CLERK, U.S. DISTRICT COURT

ANCHORAGE, AK

Kirt Filoialii Case No:

[ 3AN-21-02799 CR. ]
[3:21-MJ-00245 |

Tristan Jamal Grant
[3AN-18-49717 CR.]
[3:19-CR-00003-RRB-MMS |

Derek Franklin Burkett
[3AN-21-02011 CR. ]
[ 3AN-S17-09775 CR. |

Clayton Wayne Gottschalk
[3AN-20-09774 CR. ]

Plaintiff[s ]

State of Alaska Supreme Court

[Joel Bolger (Chief Justice),

Daneil Winfree, Peter Maassen, Susan
Carney, Dario Borghesan]

State of Alaska Governor [Micheal
Dunlexy ]

State of Alaska Attorney General
[Treg R. Taylor]

State of Alaska District Attorney
[Brittany Dunlop]

Defendant(s]

)
)
)
)
)
)
|
)
)
)
)
)
)
)
)
)
)
Vv. )
)
)
)
)
)
)
)
)
)
)
3
)
)
)
)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

 

I. The parties of this complaint

A. Plaintiff[s]

Page {| of

Case 3:21-cv-00168-SLG Document1 Filed 07/12/21 Page 1 of 8
Name: Kirt Filoialii

Gase Number[s]: 3AN-21-02799 CR. Arrest Date: 4/18/21
3:21-MJ-00245 MMS Arrest Date: 4/28/21

Jurisdiction: State of Alaska and Federal

Current Institution: Anchorage Correctional-East
Address: 1400 E. 4th Avenue, Anchorage, Alaska 99501

Name: Derek Franklin Burkett
Case Number[s ] 3AN-21-02011 CR. Arrest Date: 3/30/21
3AN-S17-09775 CR. Arrest Date: 3/30/21

Jurisdiction: State of Alaska

Current Institution: Anchorage Correctional Complex-East
Address 1400 E. 4th Avenue, Anchorage , Alaska 99501

Name: Clayton Gottschalk

Case Number[s] 3AN-20-09774 CR. Arrest Date: 12/18/20
Jurisdiction: State of Alaska

Current Institution: Anchorage Correctional Complex-East
Address: 1400 E. 4th Avenue, Anchorage, Alaska 99501

Name: Tristan Jamal Grant

Case Number[s] 3AN-18-49717 CR. Arrest Date: 12/13/18
3:19-CR-00003-RRB-MMS Arrest Date:12/18/18

Jurisdiction: State of Alaska and Federal

Current Institution: Anchorage Correctional Complex-East

Address: 1400 E. 4th Avenue, Anchorage, Alaska 99501

Hereinafter, the aforementioned will be referred to as " the
plaintiff[s}" throughout this complaint and until it is resolved.

B. Defendant[s]

Name: Joel Bolger
Job or Title: Chief Justice Alaska Supreme Court
Address: 825 W. 4th Avenue, Anchorage, Alaska 99501

Name: Daneil Winfree
Job or Title: Justice Alaska Supreme Court
Address: 825 W. 4th Avenue, Anchorage , Alaska 99501

Name: Peter Maassen
Job or Title: Justice Alaska Supreme Court
Address: 825 W. 4th Avenue, Anchorage, Alaska 99501

Name: Susan Carney
Job or Title: Justice Alaska Supreme Court

Address: 825 W. 4th Avenue, Anchorage, Alaska 99501

Page ® 2 of 7
Case 3:21-cv-00168-SLG Document1 Filed 07/12/21 Page 2 of 8
Name: Dario Borghesan

Job or Title:Justice Alaska Supreme Court
Address: 825 W. 4th Avenue, Anchorage Alaska. 99501

Name: Micheal Dunlevy
Job or Title: Governor, State of Alaska
Address: P.O. Box 110001, Juneau, Alaska. 99811-0001

Name: Treg R. Taylor
Job or Title: Attorney General, State of Alaska

Address: 310 K Street, Anchorage, Alaska 99501

Name: Brittany Dunlop
Job or Title: Head Prosecutor, State of Alaska

Address: 310 K Street, Anchorage, Alaska 99501

Hereinafter, the aforementioned will be referred to as "the de-
fendants" throughout this complaint and until this complaint is
Resolved.

II. Basis for Jurisdiction

The Basis for the plaintiff[s] to file this complaint is that the
plaintiff"s' right to due process is being violated; by allowing
The State of Alaska's Supreme Court to "Relax and Suspend Court
Rules", this can only be done by Alaska's Legislation. The court
rules that are relaxed and suspended are Alaska Court Rule 5 and
Alaska Court Rule 45. The State of Alaska's Constitution Article
1 subsection 11 clearly states how the amending of rules is to be
done. When The Alaska Court Rules where amended it put the pla-
intiffls] in way of tryanny. There is no "Due Process".

A. A¥é you bringing suit against (check all that apply)
Federal officals

x State or local officials

B. Section 1983 allows claims alleging the "deprivation of
any rights, privileges, or immunities secured by the Con-
stitution and [federal laws]. 42 U.S.C. subsection 1983. If
suing under section 1983, what federal constitution or stat-
utory right[s] do you claim isfare being violated by State or
local officials?

The Plaintiff[s] are Claim the "Right to Due Process" is be vio-
lated by the StaTE OF Alaska's Supreme Court; they suspended
Alaska Court Rule[s] 5 and 45 without due process of the law.

Page 3 of 1

Case 3:21-cv-00168-SLG Document1 Filed 07/12/21 Page 3 of 8
C. Plaintiff[s] suing under Bivens may only recover for the vio=

lation of certain constitutional right[s], do you claim your
right[s] is/are being violated? Yes X% or No

D. Section 1983 allows defendants to be found liable only when
they have acted "under color of any statute, ordinances, re-
gulation, custom, or usage of any State or Territory or the
District of Columbia". 42 U.S.C subsection 1983. If yousare: 2.
are suing under Section 1983 explain how each defendant acted
under color of federal law.(Attached are the additional pages
of this claim.)

III. Prisoner Status
_X Pretrial Detainee
__ Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

__ Other (explain)

 

IV. Statement of Claim. (Attached are the additional pages to this
claim.)

Outside of an institution
Inside of an institution y

V. Request

The plaintiffls] are unlearned in the law and are coming
before this court as "Pro per" and are requesting the ass-
istance of counsel for this complaint for their civil rights
violation. The plaintiff[s] request appointed counsel from
outside the State of Alaska suchas the State of Oregan or the
State of California. Because licensed attorney's in the State
of Alaska are letting civil right[s] of the people[s] of
Alaska to be violated.

Approved Denied

Page H of 17

Case 3:21-cv-00168-SLG Document1 Filed 07/12/21 Page 4 of 8
Dds

LV

Attachment[s |

Basis for Jurisdiction

D. The defendant[s] violated the plaintiff[s] right to "due
process. The State of Alaska's Supreme Court Justice[s] re-
laxed and suspended Alaska Court Rules; Alaska Constitution
Article 1 subsection 11 says that State of Alaska's Legisl
ation can only amend rules of the accused. This is a vio-

lation of due process by the State of Alaska's Supreme Court
and the State of Alaska's Governor, the State of Alaska's |
Attorny General and the State of Alaska's Head Prosecutor; they
were aware of this action to violate "due process" and Alaska
Court rule[s] 5 and 45. The Defendants took an oath to pro-
tect the people[s] civil liberties and constitutional right[s].

Statement of Claim

The plaintiff[s] are bringing complaint against the defendant[s]
for violating the plaintiff[s] right to due process, suspending

Alaska Court Rule 5 and Alaska Court Rule 45.. In order to sus-
pend Alaska Criminal Rule[s] suchas rule 5 and rule 45 it is

to be done by the State of Alaska's Legislation as per Alaska
Constitution Article 1 subsection 11 and not suspended by Alaska's
Supreme Court. Alaska criminal rule 5 states an accused shall

be indicted within 10 days if in custody and 20 days if not in
custody. And, Alaska criminal rule 45 states the accused willhave
a jury trial within 120 days. Without these there is no justice.
There was no "due process" to suspend these rules; violating

the plaintiff[s] right of "due process", a 6th amendment vio-
lation, a 5th amendment violation and an 8th amendment (cruel

and unusual punishment violation) and a 14th amendment violation.

Case 3:21-cv-00168-SE@% Deturhéntd Filed 07/12/21 Page 5 of 8
VI. Injuries

If you nsustained injuries related to the events alleged above,

describe your injuries and state what medical treatment, if any,
you required and did or did not receive.

Mental and emotional trama are the medical issue[s] the plain-
tiff[s] and their families are enduring from this imprison-
ment; for the plaintiff[s] are not there to help the family
either fianicially, morally, spiritually, emotionally, soc-
dally or culturally. There has been no mental or emotional
therapy provided and it is definitely needed.

VII. Relief

State briefly what you want the court to do for you. Make no
legal arguments. Do not cite any cases or statutes. If re-
questing money damages, include the amounts 4@f any actual dam-

ages and/or punitive damages claimed for the act alleged. Ex-
plain the basis for these claims.

The plaintiff[s] wish their criminal charges be dismissed with
prejudice. And the plaintiff[s] wish to be compensated for
their time incarcerated in the amount of $1500.00 a day for
work they have missed and the stress and duress they and their
families have gone through. And they would like for their
mental and emotional therapy be paid for once they are released.

Approved Denied

VIII. Documentation Attachment

A. Attach any police reports, criminal charging documents,
any criminal discovery, supporting affidavits, adverse
documents, police notes or professional notes here. Make
sure you send copies and keep your orginials.

Page @ of 1

Case 3:21-cv-00168-SLG Document1 Filed 07/12/21 Page 6 of 8
IX. Certificate of Service

I certify that on the following date 6/30/2202} , a copy of this

complaint and attachments
were \ mailed hand delivered to

=% opposing party Alaska Su tJ: : N\cka-
Governer ney Geneval, State at Ahwakea
Lead on

    
  

My Signature

 

printed name__ C \wGhon Gottschalk

X. Affidavit

I, Clayton Gottschalk , swear or affirm the aforementioned com-

plaint and all the complaint entails to be true and complete to

the best of my knowledge.

Signattire ‘ \

Subscribed and sworn to or affirmed before me ath ace Su“ fF
wv

Alaska on 5O Sue 2b |

 

 

ANN . Z
(SEAL) b«. , ra
SIGH Clerk of Court, Notary Public or
s NOry pte other person authorized to administer
=*i 2Up Yir= oaths.
Su :
Zona!

Sng Cc : S Py i ho
an “XS My commission expir / j
Ze onee CXS y pires tS PSF

1y OF KES WS
TINT

Case 3:21-cv-00168-SPG2 Docume 1+ Filed 07/12/21 Page 7 of 8
“\OSbb~ " Pysr|y emoyrrly
Shae AS MUAY oL 'M 222
ne") 41248. \p22p2-4

ne) \2 yr\)

Case 3:21-cv-00168-SLG Document 1 Filed 07/12/21 Page 8 of 8

     

a
Yi i
ell)
Hl

  

 

EE Re TENET -10Sbb- yoo | sPoso\jou

gS te tee A cg Beata

= eee | ane Sh aod

- ce St vay a. A485 - _-% omen \puorjoarre() abopoyrt |
LOLel Ze

 

"09" | OOSERMEEEEE

“ae Yyrtps tron uo pho
